The opinion of the Court was delivered by
Rogers, J.
The pendency of a suit is no objection to a set-off of the debt on which it is founded in another action between the same parties. The case of Good v. Good, 5 Watts 116, is an exception. That was an appeal from arbitrators, which is placed by our acts of Assembly in a peculiar situation. If the defendant had offered to set-off his claim against the plaintiff, it would have *59been error to refuse it, as this is an appeal from a justice of the peace, and does not come within the reason of the decision in Good v. Good. But for some reason, which has not been explained, the defendant does not think proper to pursue this course, but offers, as a defence to the action, the record before the justice, with proof that the note on which this suit is brought, was used as a set-off. Had the judgment been allowed to stand, it would have been an available defence; because it would be unjust to allow the present plaintiff the benefit of this demand as a set-off, and suffer him to recover it in an original suit. It would be a double satisfaction for the same debt, which cannot, under any circumstances be tolerated. But the present defendant having himself appealed from the judgment of the justice, there is nothing to prevent either from availing themselves of their counter demands against each other, by way of set-off; nor is there any danger that a double satisfaction will, by pursuing this course, be received for the same debt. By proving his debt, and offering it as a set-off, instead of a defence to the action, he would have the benefit of his cross demand, and a certificate for the balance, if any was found due.
The record offered in evidence, with the parol proof, shows that the justice had no jurisdiction, as the matter in contest exceeded one hundred dollars. Stroh’s demand against Uhrich was originally $215.50; a sum exceeding his jurisdiction. On this he allows Uhrich a credit of $170, which makes the balance $45.50; for this he brings suit before the justice. This would be all very well, if these credits were payments; but it appears that the note of $100, for which this suit is brought, constituted part of $170; and that by this device Stroh reduced his demand under one hundred dollars, so as to give the justice jurisdiction. But this cannot be done; for otherwise it would be in the power of any person to select his justice, and, by this ingenious contrivance, draw within his jurisdiction, any claim or debt against him, however large the amount may be. As for example: Two persons having claims against each other, by bond, note, or book account, one admitted to be due, the other disputed; it would enable the one who owned the disputed claim, after carefully selecting his justice, to give him jurisdiction by a simple credit on his debt, as by that credit he reduced the amount due below the prescribed sum. Nay more, when A was justly indebted to B $1000, on bond, what would prevent A from trumping up an account against B, say to the amount of $1005, bring suit for the balance, and if the justice was sufficiently corrupt, get a judgment for the sum supposed to be due, without the possibility of an appeal ?
These cases afford an example; and many more of the same kind may be readily supposed. They show how easy it would be, if we give way to this attempt, to refer to the judgment of the justice a claim greatly exceeding his jurisdiction. But this would *60be contrary to the letter and spirit of the acts limiting his jurisdiction. The dictum of the chief justice, in Grant v. Wallace, 16 Serg. & Rawle 255, must be confined to the case where the original demand of the plaintiff, and the set-off, are under the sum of one hundred dollars. With that restriction, I see no objection to the remark, that if the plaintiff knows that there is a cross demand for a sum certain, he may give credit for so much, and bring suit for the residue, and thus do for the defendant all that the defendant could do for himself.
The difficulty in the way of the defendant, in discontinuing his suit, on the appeal from the judgment of .the justice, 3 Watts 47, Rose v. The Turnpike Company, may be avoided by a motion to the Court of Common Pleas to quash the suit for want of jurisdiction in the justice.
Judgment affirmed.